Citation Nr: 1338359	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1949 to August 1950.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which held that new and material evidence had not been submitted to reopen a claim for service connection for a psychiatric disability. 

This case has previously been before the Board on numerous occasions and denials of the claim have been appealed to the United States Court of Appeals for Veterans Claims (Court), with the last Court remand occurring in July 2009.  In a September 2011 decision, the Board reopened the claim for service connection for an acquired psychiatric disability and remanded the case to the RO for consideration of the claim on the merits.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the September 2011 decision, the Board remanded the claim for the appellant to be afforded a VA examination.  Attempts to schedule such examination were undertaken, but the appellant was unable to report to the examination due to medical issues.  The last time the examination was scheduled was in July 2013.  The record shows the examination was cancelled by the RO with "Failed to Report" listed after it.  The remark section of the examination request noted the appellant was in a nursing home and may need assistance with transportation.  
 
It appears from the record that the file was inadvertently returned to the Board before all necessary action was taken.  The RO's cancellation of the examination request, rather than the VA Medical Center doing so, suggests further action may have been contemplated by the RO.  No supplemental statement of the case was prepared following the most recent failure to report, nor was the Veteran or her representative otherwise notified of the most recent failure to report.  Moreover, the letter notifying the appellant of the time and place of the examination was not included in the file; therefore it is unknown whether notification was provided to the correct address.

Thus, remand for continued processing of the appeal is required, to include obtaining a copy of the notice letter for the July 2013 examination and rescheduling the VA examination, if possible.  It appears from correspondence submitted by the Veteran in November 2013 that she is still in the Sentara facility for rehabilitation.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated have recently treated her for a psychiatric condition.  After securing the necessary release, the RO should request any relevant records identified. 

2.  If the Veteran's July 2013 examination was cancelled because she failed to report to the examination, a copy of the notice letter advising her of the date and time to report should be placed in the claims file or electronic file.  If no such letter was sent, the claims file should be annotated to reflect such.

3.  The Veteran should be afforded a VA psychiatric examination, with a psychiatrist or psychologist, to determine the nature of the claimed psychiatric disability and to obtain an opinion as to its possible relationship to service.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Following a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis for any psychiatric disorder found.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a current psychiatric disorder (other than a personality disorder) that is etiologically related to, the result of, or was first manifested during the Veteran's period of active service.  In rendering the opinion, the examiner should address her contention that the symptoms manifested in service relating to her diagnosis of passive aggressive reaction were actually the early manifestations of a current psychiatric disability.  The examiner should also discuss the significance of the article submitted by the Veteran pertaining to better identifying the early stages of schizophrenia and affective psychoses.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record and adjudicate the Veteran's claim for service connection for a psychiatric disability on the merits.  If the benefit sought on appeal remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



